NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5542-16T3

ATTILIO SANTO VENTURO,

        Plaintiff-Appellant,

v.

DR. DAVID S. WOLKSTEIN and
JOHN GRAZIADEI, D.C.,

     Defendants-Respondents.
_______________________________

              Submitted June 26, 2018 - Decided July 11, 2018

              Before Judges Simonelli and Koblitz.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Docket No. L-4276-
              15.

              Alan D. Bell, attorney for appellant.

              Vasios, Kelly & Strollo, PA, attorneys for
              respondents (Maura Waters Brady, of counsel;
              Douglas M. Singleterry, on the brief).


PER CURIAM

        The court being advised by the parties in the above matter

that the issues in dispute have been amicably resolved, the appeal
is accordingly dismissed with prejudice and without costs to either

party.




                                2                          A-5542-16T3